COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
JUAN TRIVIZO,
 
                                   
  Appellant,
 
v.
 
EL PASO ANIMAL SERVICES,
DR. NINA CLOUD, IN HER CAPACITY
AS DIRECTOR OF EL PASO ANIMAL
SERVICES, ELLEN SMYTH, IN HER
CAPACITY AS DIRECTOR OF
EL PASO ENVIRONMENTAL
SERVICES, JOYCE WILSON, IN HER
CAPACITY AS EL PASO CITY
MANAGER, AND THE CITY OF
EL PASO
 
                                   
  Appellees. 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'
 
 '
 
 '
 
 '
 
 '
 


 
 
 
 
 
 
                  No. 08-12-00356-CV
 
                         Appeal from
 
County Court at Law
  No. 3
 
of El Paso County,
  Texas
 
(TC # 2012DCV06427)




 


 


 



                                                     MEMORANDUM
OPINION
 
Juan
Trivizo is attempting to appeal a dangerous dog designation.  We dismiss the appeal for want of
jurisdiction.
Juan
Trivizo is attempting to appeal a dangerous dog designation he received on or
about November 5, 2012.  Under Section
822.0421 of the Health and Safety Code, the animal control authority is
required to notify an owner if it has determined after an investigation that a
dog is a dangerous dog.  Tex.Health & Safety Code Ann. § 822.0421(a)(West
2010).  An owner may appeal the dangerous
dog designation to a justice, county, or municipal court of competent jurisdiction
not later than the 15th day after the date the owner is notified as required by
Section 822.0421(a).  Tex.Health & Safety Code Ann. § 822.0421(b).  An owner may appeal the decision of the
justice, county, or municipal court in the same manner as an appeal for other
cases from that court.  Id.
Trivizo
filed the notice of appeal in the County Court at Law No. 3 of El Paso County
in cause number 2012DCV06427.  The
District Clerk forwarded the notice of appeal to this Court but the docketing
certificate reflects that an appealable order or judgment has not been entered
by the County Court at Law.  On December
3, 2012, we notified Trivizo by letter of our intent to dismiss for want of
jurisdiction because there is no appealable order or judgment and advised
Trivizo that he had ten days to show grounds for continuing the appeal.  Trivizo has not responded to our
inquiry.  Accordingly, we dismiss the
appeal for want of jurisdiction.
 
January 16, 2013                                 _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating